Opinion issued August 5, 2004







     





In The
Court of Appeals
For The
First District of Texas




NO. 01-03-01128-CV




EL PASO ENERGY CORPORATION AND EL PASO NATURAL GAS
COMPANY, Appellants

V.

DIANE HEADY AND RICHARD HEADY, CO-PERSONAL
REPRESENTATIVES OF THE ESTATES OF ROYLE HEADY, KELSEY
LYNN HEADY AND TAMBER MARIE HEADY, Appellees

* * * * *




NO. 01-03-01282-CV




EL PASO ENERGY CORPORATION AND EL PASO NATURAL GAS
COMPANY, Relators




On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2002-52170




OPINION  DISMISSING  APPEAL  AND  MANDAMUS
          The parties filed unopposed motions to dismiss the interlocutory appeal in
cause number 01-03-01128-CV and the petition for writ of mandamus in cause
number 01-03-01282-CV.  These cases are reinstated and the motions are granted. 
We dismiss the appeal and petition for writ of mandamus.
          It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.